Name: Commission Regulation (EEC) No 3262/82 of 3 December 1982 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 12. 82 Official Journal of the European Communities No L 343/7 COMMISSION REGULATION (EEC) No 3262/82 of 3 December 1982 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall , in respect of importations from 6 to 31 December 1982, be as shown in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as amended by Regulation (EEC) No 3019/81 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4) ; whereas, however, pursuant to Commission Regulation (EEC) No 3077/82 (*), the levies and compensatory amounts used for calculating that reduction are to be those in force on 6 December 1982, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 6 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1982. v For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2. 1980, p . 4. (2) OJ No L 302, 23 . 10 . 1981 , p. 4. (3) OJ No L 56, 29 . 2 . 1980, p . 22. (4) OJ No L 241 , 13 . 9 . 1980, p. 5 . O OJ No L 325, 20 . 11 . 1982, p. 10 . BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  BI JL A G E Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lt ar if s Ã  Ã »Ã ¬ Ã Ã · TO C Ã  Ã ¿Ã ¹ Ã ½Ã ¿ Ã  Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã CC T he ad in g N o N um er o du ta ri f do ua ni er co m m u n N um er o de lla ta rif fa do ga na le co m un e Nr . va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F Iu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la n d D M /1 00 kg Ã  Ã »Ã » Ã ¬Ã  Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 3 88 1, 38 75 6, 69 24 7, 73 6 11 6, 12 55 2, 56 63 -5 03 11 6 94 0 26 0, 86 58 -4 69 02 .01 A II a) 1 7 37 4, 55 1 43 7, 72 47 0, 70 11 62 0, 62 1 04 9, 87 12 0- 65 6 22 2 18 6 49 5, 63 11 1- 09 1 02 .01 A II a) 2 5 89 9, 59 1 15 0, 17 37 6, 56 9 29 6, 42 83 9, 89 96 -5 24 17 7 74 7 39 6, 50 88 -8 72 02 .01 A II a) 3 8 84 9, 47 1 72 5, 27 56 4, 84 13 94 4, 76 1 25 9, 84 14 4- 78 8 26 6 62 4 59 4, 76 13 3- 31 0 02 .01 A II a) 4 aa ) 11 31 5, 41 2 15 6, 59 66 4, 88 17 43 0, 97 1 63 7, 30 18 0- 98 5 33 8 92 2 71 5, 12 16 0- 63 2 02 .01 A II a) 4 bb ) 12 77 9, 06 2 46 6, 83 78 7, 19 19 93 8, 51 1 83 2, 36 20 7- 02 0 38 4 02 4 83 6, 33 18 7- 62 9 02 .01 A ll b) 1 6 81 8, 90 1 32 7, 02 43 2, 49 10 72 5, 88 97 2, 03 11 1- 36 6 20 5 34 9 45 6, 1 1 10 2- 25 0 02 .01 A II b) 2 5 45 5, 13 1 06 1, 62 34 5, 99 8 58 0, 72 77 7, 62 89 -0 93 16 4 27 9 36 4, 90 81 -8 00 02 .01 A II b) 3 8 52 3, 62 1 65 8, 78 54 0, 61 13 40 7, 36 1 21 5, 04 13 9- 20 8 25 6 68 6 57 0, 14 12 7- 81 3 02 .01 A ll b) 4 aa ) 10 45 3, 90 1 99 0, 54 61 2, 11 16 08 8, 84 1 51 3, 62 16 7- 04 9 31 3 04 3 65 8, 98 14 8- 03 4 02 .01 A II b) 4 bb )1 1 8 52 3, 62 1 65 8, 78 54 0, 61 13 40 7, 36 1 21 5, 04 13 9- 20 8 25 6 68 6 57 0, 14 12 7- 81 3 02 .01 A II b) 4 bb )2 2 (') 8 52 3, 62 1 65 8, 78 54 0, 61 13 40 7, 36 1 21 5, 04 13 9- 20 8 25 6 68 6 57 0, 14 12 7- 81 3 02 .01 A II b) 4 bb )3 3 11 87 9, 96 2 28 2, 49 71 9, 29 18 44 8, 56 1 70 9, 21 19 1- 55 0 35 6 57 0 76 7, 60 17 2- 28 4 02 .0 6 C Ia )1 11 31 5, 41 2 15 6, 59 66 4, 88 17 43 0, 97 1 63 7, 30 18 0- 98 5 33 8 92 2 71 5, 12 16 0- 63 2 02 .0 6 C Ia )2 12 86 0, 96 2 46 6, 83 77 3, 87 19 93 8, 51 1 85 2, 57 20 7- 02 0 38 5 84 8 82 7, 18 18 5- 68 8 16 .02 B III b) 1a a) 12 86 0, 96 2 46 6, 83 77 3, 87 19 93 8, 51 1 85 2, 57 20 7- 02 0 38 5 84 8 82 7, 18 18 5- 68 8 No L 343/8 Official Journal of the European Communities 4. 12. 82 (') He nf Ã ¸r se lu nd er de nn e un de rp os iti on er be tin ge ta f, at de rf rem lÃ ¦ gg es en lic en s, de ro pf yl de rd e be tin ge lse r, de re rf as tsa ta fd e ko m pe ten te m yn di gh ed er iD e eu ro pÃ ¦ isk e FÃ ¦ lle ssk ab er . (') Di e Zu las su ng zu di es er Ta rif ste lle ist ab hÃ ¤ ng ig vo n de rV or lag e ei ne r Be sc he in ig un g, di e de n vo n de n zu stÃ ¤ nd ig en St ell en de rE ur op Ã ¤is ch en G em ei ns ch af te n fe stg es etz ten Vo ra us se tzu n ­ ge n en tsp ric ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹ Ã ¬Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã ­Ã ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã ® Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã ¯ ) Ã ­Ã º Ã ´Ã ¹ Ã ´Ã ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯ Ã Ã ½ Ã ¬Ã  Ã Ã  Ã ½. C) En try un de r thi s su bh ea di ng is su bj ec t to th e pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by th e co m pe ten t au th or iti es of th e Eu ro pe an Co m m un iti es . (') L'a dm iss ion da ns ce tte so us -p os iti on est su bo rd on nÃ © eÃ la pr Ã ©s en tat ion d'u n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on sp rÃ ©v ue sp ar les au tor itÃ © sc om pÃ © ten tes de sC om mu na utÃ © se ur op Ã ©e nn es . C) L'a mm iss ion e in qu es ta so tto vo ce Ã ¨ su bo rd ina ta all a pr es en taz ion e di un ce rti fic ato co nf or me me nte all e co nd izi on i sta bil ite da lle au tor itÃ co m pe ten ti de lle Co mu nit Ã eu ro pe e. (') In de lin g on de rd ez e on de rv er de lin g is on de rw or pe n aa n de vo or wa ard e da te en ce rti fic aa tw or dt vo or ge leg d he tw elk is afg eg ev en on de rd e vo or wa ard en en be pa lin ge n, va stg es tel d do or de be vo eg de au to rit eit en va n de Eu ro pe se G em ee ns ch ap pe n.